Citation Nr: 0927507	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1982.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board is remanding the claim for a sinus disorder to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

The Veteran contends that his sinus disorder is due to his 
military service and, more specifically, to viral pharyngitis 
that was treated while he was in service.  But before 
addressing this claim, the Board finds that additional 
development is required.

According to applicable regulation, VA must provide the 
Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).



Regarding these requirements, there is no disputing the 
Veteran has competent evidence of current disability, as his 
Tuskegee VA Medical Center (VAMC) treatment records from 
November 2006 show a diagnosis of acute sinusitis, 
not otherwise specified (NOS), as well as a diagnosis of 
rhinitis.  So he had presumably sinusitis when filing his 
claim for VA compensation benefits later that same month.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim); see, too, 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for a past disability); see also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it; 
without this minimum level of proof, there is no valid 
claim).

Consequently, the determinative issue is whether the current 
sinus disorder is attributable to the Veteran's military 
service, and specifically to the pharyngitis that was treated 
during service.  See also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Regarding this claim that his sinus condition is related to 
the pharyngitis treated in service (viral versus bacterial), 
the Veteran has submitted supporting medical treatise 
evidence from WebMD.  This medical treatise evidence lists 
sinusitis as a possible, but rare, suppurative complication 
of streptococcal pharyngitis.  Where medical articles or 
treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay opinion, a claimant may use such evidence 
to meet the requirement for a medical nexus.  Wallin v. West, 
11 Vet. App. 509 (1998).  However, an attempt to establish a 
medical nexus between service and a disease or injury solely 
by generic information in a medical journal or treatise 
"is too general and inclusive."  Sacks v. West, 11 Vet. App. 
314, 317 (1998) (holding that a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").

So aside from establishing he had sinusitis when filing his 
claim for this condition in November 2006, the Veteran also 
has evidence of treatment for pharyngitis while in service, 
and medical treatise evidence listing sinusitis as a possible 
resulting complication.  But there is no medical nexus 
evidence currently on file sufficiently linking these two 
conditions under the circumstances presented in this 
particular instance.  So a VA compensation examination and 
opinion concerning this determinative issue are needed to 
decide this appeal.  See McClendon, 20 Vet. App. at 83.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an appropriate VA 
compensation examination to determine the etiology of 
his sinus condition.  He is hereby advised that failure 
to report for this scheduled VA examination, without 
good cause, may have adverse consequences on this claim.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  

Based on physical examination and a comprehensive review 
of the claims file, the examiner is requested to 
indicate whether it is at least as likely as not 
(50 percent or greater probability) the Veteran's 
current sinus disorder - including sinusitis, initially 
manifested during his military service or is otherwise 
attributable to his service, specifically the result of 
the pharyngitis for which he received treatment while in 
service.  Concerning this, his service treatment records 
(STRs) show he was seen for viral pharyngitis in October 
1980, for post nasal drip in January 1981, and for an 
upper respiratory infection in January 1982.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.



2.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
